Citation Nr: 1453631	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for substance abuse, to include as secondary to PTSD and/or sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1976 to December 1976 and on active duty from February 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a hearing before the undersigned in September 2014.  The transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and entitlement to service connection for substance abuse, to include as secondary to PTSD and/or sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a back disability that is related to active service or arose within one year of separation from service.



CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 prior to the initial decision.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and all adequately identified and available private treatment records have been associated with the claims file.

The Veteran has not been afforded a VA medical examination regarding his claim of entitlement to service connection for a back disorder; however, as discussed within, there is no indication that the claimed disability may be associated with his service or another service-connected disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran has reported that he fell and injured his back in service and that he has had back problems since that time, his service treatment records are silent for any back injury or treatment and post service treatment records do not reveal any complaint of back pain until many years after service.  There is no indication, other than the Veteran's assertions, that any current back disability may be related to the Veteran's active service.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he slipped and fell in service hurting his back and that it has bothered him ever since.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder.  On a January 1989 Reserve Report of Medical History, the Veteran answered "no" to whether he ever had recurrent back pain or had recurrent back pain now.  Post service treatment records do not reveal any complaints or treatment for any back pain until many year after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has been diagnosed with lumbago/LBP, including in April 2008 and October 2011.  X-ray examination during in October 2011 reveals mild hypertrophic degenerative changes in the lumbosacral spine.  The Veteran's back was noted to be normal in February 2012.  In November 2013 the Veteran reported that he injured his back and was medicated at the emergency room.  An emergency room note by a nurse first indicates that he had a back strain.  A subsequent note by a physician reports that the Veteran indicated that he was working on a boiler and experienced some acute low back pain.  Physical examination revealed no midline thoracic or lumbar vertebral body tenderness and straight leg raises were negative bilaterally.  He was able to stand and favored the left leg.  There was a decrease in spinal flexion due to discomfort.  There was no hip tenderness.  The diagnostic impression was low back pain.

However, multiple VA treatment notes reveal on physical examination that the Veteran's back was normal, reports of denial of low back pain, and findings of erect posture, straight spine with full range of motion, no tenderness, and no muscle spasms.  

At the September 2014 hearing, the Veteran testified that he was treated for back pain in service, but further testified that he wasn't "understanding a lot of things that was going on......again, the self-medicating."  

The Board finds that entitlement to service connection for a back disorder is not warranted.  Although the Veteran reports that he was treated for back complaints in service after falling, the service treatment records do not reveal any complaint, diagnosis, or treatment for any back complaints.  Accordingly, the Board concludes that the Veteran's testimony is not reliable and consistent with the other evidence.

Post service treatment records do not reveal any complaint, diagnosis, or treatment for any back problem until many years after separation from service.  Although X-ray evidence has revealed mild degenerative changes and a nurse has diagnosed back strain, the Veteran has been consistently noted to have back pain.  The Veteran's back pain that was incurred in April 2008 was noted to be of recent origin (two days history of) and the back problem reported in November 2013 was noted to be precipitated by an injury at work.  Other than the reports of the Veteran, there is no indication that the Veteran's back disorder may be related to active service.  In light of the preponderance of the evidence against associating the Veteran's back disorder with active service, including the passage of time, reported recent injury to the back, and statements of the Veteran indicating a normal back, entitlement to service connection for a back disorder is denied.


ORDER

Service connection for a back disorder is denied.

REMAND

The Veteran contends that he has sleep apnea due to or aggravated by his PTSD and/or substance abuse.  The record reveals that the Veteran has sleep impairment due to PTSD.  In addition, the record reveals that the Veteran has been diagnosed with sleep apnea.  The Veteran's representative reported that due to the Veteran's use of substance he put on some weight and that sleep apnea is related to weight.  To date, the Veteran has not been afforded a VA medical examination regarding the etiology of his sleep apnea.  The Veteran is diagnosed with sleep apnea, which may be related to the Veteran's PTSD and/or substance abuse-related weight gain.  A medical opinion in required to decide the claim.  See McClendon, 20 Vet. App. at 79.

Review of the claims file reveals that the Veteran reported that he abused substances prior to service and during service.  The Veteran has contended that his substance abuse was a way of self-medicating for his psychiatric disorder.  Upon examination in October 2012, the examiner noted that the Veteran had a relevant substance abuse history.  His heaviest use was between 1984 and 2010 until he quit.  The Veteran reported at the hearing before the undersigned that he was sober for the prior four and a half years.  Although the Veteran has been noted to have a substance abuse problem that is currently in remission, there is no opinion regarding whether the Veteran's PTSD caused or aggravated the Veteran's substance abuse problem which, although in remission, was present at some point during the appeal period.  A medical opinion is needed.  See McClendon, supra.

On remand, all VA treatment records dated subsequent to March 2014 should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since March 2014.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any sleep apnea found to be present.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: 

(a) specifically identify whether sleep apnea is diagnosed or whether any sleep impairment is a symptom of service-connected PTSD.  

(b) If sleep apnea is diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that sleep apnea was incurred in or aggravated by service?

(c) if the answer to (b) is no, is it at least as likely as not that any currently diagnosed sleep apnea is caused by the Veteran's service connected PTSD?

(d) if the answer to (c) is no, is it at least as likely as not that the any currently diagnosed sleep apnea is aggravated by Veteran's service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any substance abuse disorder found to be present.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed substance abuse disorder found to be present is caused by the Veteran's service connected PTSD?

(b) If the answer to (a) is no, is it at least as likely as not that the Veteran's service-connected PTSD aggravated any substance abuse disorder found to be present?

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


